
	

113 HR 355 IH: To increase the statutory limit on the public debt only upon the certification by the President of the submission to the States for their ratification of the proposed amendment to the Constitution of the United States to balance the Federal Budget or limit Federal spending.
U.S. House of Representatives
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 355
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2013
			Mr. Crawford
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To increase the statutory limit on the public debt only
		  upon the certification by the President of the submission to the States for
		  their ratification of the proposed amendment to the Constitution of the United
		  States to balance the Federal Budget or limit Federal
		  spending.
	
	
		1.Public debt limit
			 extensionSubsection (b) of
			 section 3101 of title 31, United States Code, is amended by striking out the
			 dollar limitation contained in such subsection and inserting
			 $16,994,000,000,000 upon the certification by the President of
			 the submission to the States for their ratification of the proposed amendment
			 to the Constitution of the United States described in section 2.
		2.Effective
			 dateThe amendment made by
			 section 1 shall not take effect unless and until the date upon which the
			 President certifies the Archivist of the United States has submitted to the
			 States for their ratification a proposed amendment to the Constitution of the
			 United States pursuant to a joint resolution entitled Joint resolution
			 proposing a balanced budget amendment to the Constitution of the United
			 States, Joint resolution proposing a spending limit amendment to
			 the Constitution of the United States, or Joint resolution
			 proposing an amendment to the Constitution of the United States to restrict the
			 power of Congress to enact legislation increasing any amount spent under
			 entitlement programs or creating new entitlement programs.
		
